Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 1 of 13




                     Exhibit E
       Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 2 of 13




                   AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT
I,Richard Robinson,being duly sworn, hereby depose and state as follows:
I.     Training and Experience
          1. I make this affidavit in support ofan application under Rule 41 ofthe Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property -
electronic devices described in Attachments Al & A2, which are currently in law enforcement
possession — and the extraction from that property of electronically stored evidence described in
Attachment B.
          2. I am a Special Agent-Computer Information Specialist(SA-CIS)in the Internal
Revenue Service-Criminal Investigation (IRS-CI)E-Crimes Program for the South Pacific Area
and stationed in Glendale, Arizona. I have been employed by IRS-CI as a Special Agent for 14.
years. I underwent a six-week training program in 2017 to become an SA-CIS and studied
computer Systems and electronic storage. Prior to joining the E-Crimes Program,I spent 13
years as a Special Agent investigating violations ofcriminal statutes including money laundering
offenses, tax evasion and other financial crimes. During the course of my career as a Special
Agent and SA-CIS with IRS-CI, I have participated in the execution of numerous search
warrants, seizure warrants, and arrests ofindividuals for violations of federal law.
          3. I am familiar with the facts and circumstances described herein. This affidavit is
based upon my personal involvement in this investigation, my training and experience, and
information obtained from various law enforcement personnel and witnesses, including
information that has been reported to me either directly or indirectly, but does not purport to set
forth my complete knowledge or understanding ofthe facts related to this investigation. Unless
specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only.
IL     Purpose of Application for Seizure Warrant
            1. This affidavit is made in support ofan application for a search warrant based on
 probable cause to search the following devices for records and materials believed to have been
 used to support violations the federal crimes that will be further addressed below.
       Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 3 of 13




               i.         Subject digital devices: digital devices' seized on April 6, 2018(further
described in Attachments Al & A2).
III.   The Federal Superseding Indictment
            1. On July 25, 2018,a Federal Grand Jury in Arizona returned a 100 count
superseding indictment charging seven individuals, including the co-founders and former owners
ofthe website Backpage.com, MICHAEL LACEY and JAMES LARKIN,with violations of
Title 18, United States Code, Section 371 (Conspiracy); Title 18, United States Code, Sections
1952(a)(3)(A)(Travel Act — Facilitating Prostitution); and Title 18 U.S.C. Sections 1956 and
1957,Concealment, International Promotional, Transactional, and International Concealment
Money Laundering and Conspiracy to Commit Money Laundering. USA v. Michael Lacey, et
al., CR18-422-PHX-SPL.
            2. The superseding indictment, which is enclosed as Exhibit A and whose contents
and allegations are incorporated by reference, alleges that LACEY,LARKIN,and others
conspired to use the internet to commit violations ofthe Travel Act,specifically, that they
knowingly facilitated•the commission of prostitution related offenses that are in violation ofstate
or local laws though the internet by operating Backpage.com. Counts 2 — 51 ofthe superseding
indictment allege individual violations ofthe Travel Act. Each count relates to a specific
advertisement that was posted on Backpage where LACEY,LARKIN,and others are alleged to
have knowingly attempted to facilitate prostitution crimes. The remaining counts in the
indictment allege several types of money laundering as well as a conspiracy to commit money
laundering.
 IV.    Facts in Support ofProbable Cause
              I. In approximately May 2016,the U.S.Postal Inspection Service,the Federal Bureau
 ofInvestigation,and the Internal Revenue Service — Criminal Investigation began an investigation
 of Backpage.corn. The          focus of the investigation has been on violations by Backpage, its
 associated entities, and its principals, ofTitle 18, United States Code, Sections 1952(Travel Act
   Facilitating Prostitution) and Title 18, United States Code Sections 1956 and 1957(Money
 Laundering). During the course ofthe investigation, investigators learned that Backpage, during


  Item #5 from 3300 Stella Lane Included on Attachment Al Is a disc containing stored data extracted from Michael
Lacey's iPhone during the execution of the search warrant. Lacey provided the passcode for the phone to allow for
the extraction of the data and the device itself was not seized. For simplicity,the disc storing that data is Included
in the collective term "devices" used throughout this search warrant application.
   Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 4 of 13




certain years, was realizing tens of millions of dollars in profit from adult advertisements.
Through victim and witness interviews, and data gathered from warrants and subpoenas,
investigators have determined that Backpage.com and its principals were knowingly involved in
the facilitation ofprostitution and were engaged in money laundering activities.
       2.   On April 5, 2018, Carl Ferrer (FERRER), Chief Executive Officer (CEO) of
Backpage,pleaded guilty to Title 18, United States Code 371,Conspiracy. In the factual basis of
his plea agreement, Ferrer admitted:

      In 2004,I co-founded the website www.Backpage.com("Backpage"),along with M.L.and
      J.L. Backpage eventually became the second-largest classified advertising website in the
      world and, during its 14 years of existence, has derived the great majority of its revenue
      from fees charged in return for publishing advertisements for"adult" and "escort"services.

      I have long been aware that the great majority of these advertisements are, in fact,
      advertisements for prostitution services(which are not protected by the Fiist Amendment
      and which are illegal in 49 states and in much of Nevada). Acting with this knowledge, I
      conspired with other Backpage principals (including but not limited to M.L. [Michael
      Lacey],J.L.[James Larkin],S.S.[Scott Spear],D.H.[Daniel flyer], A.P.[Andrew Padilla],
      and J.V. [Joye Vaught]) to find ways to knowingly facilitate the state law prostitution
      crimes being committed by Backpage's customers. For example, I worked with my co-
      conspirators to create "moderation" processes through which Backpage would remove
      terms and pictures that were particularly indicative of prostitution and then publish a
      revised version of the ad. Such editing did not, of course, change the essential nature of
       the illegal service being offered in the ad it was merely intended to create a veneer of
       deniability for Backpage. These editing practices were only one component ofan overall,
       company-wide culture and policy ofconcealing and refusing to officially acknowledge the
       true nature ofthe services being offered in Backpage's "escort" and "adult" ads.

       In addition to conspiring to knowingly facilitate the state-law prostitution offenses being
       committed by Backpage's customers, I also conspired with other Backpage principals
     (including but not limited to M.L, J.L, S.S., J.B.[John "Jed" Brunst], and D.H.) to engage
      in various money laundering offenses. Since 2004, Backpage has earned hundreds of
       millions of dollars in revenue from publishing "escort" and "adult" ads. Over time, many
       Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 5 of 13




       banks, credit card companies, and other financial institutions refused to do business with
       Backpage due to the illegal nature of its business. In response, I worked with my co-
       conspirators to find ways to fool credit card companies into believing that Backpage-
       associated charges were being incurred on different websites, to route Backpage-related
       payments and proceeds through bank accounts held in the name ofseemingly unconnected
       entities(including but not limited to Posting Solutions, Website Technologies, and Cereus
       Properties), and to use cryptocurrency-processing companies (including but not limited to
       CoinBase, GoCoin,Paxful, Kraken,and Crypto Capital)for similar purposes.

       3.      On August 17, 2018, DANIEL HYER(HYER),the Sales and Marketing Director
for Backpage, pleaded guilty to Title 18, United States Code 371,Conspiracy. In the factual basis
ofhis plea agreement, Hyer admitted:
       In 1998, I started working at the Dallas Observer, an alternative newspaper that later
       became part of the Village Voice Media Holdings("VVMH") chain. During my early
       years at the Dallas Observer, I was an account executive responsible for selling print ads.


       In 2006 or 2007, I was asked to help grow Backpage.com ("Backpage"), which was
        VVMH's attempt to create a classified advertising website to compete with Craigslist.
        During my first few years in this position, my primary responsibility was to increase the
        number of ads being posted on Backpage. To do so, I helped develop a process called
       "preboarding" or"aggregation." In general, this process consisted ofidentifying so-called
       "escort"and "adult"ads on other websites and creating ads on Backpage for the individuals
        depicted in those ads in the hope of securing their future business. These aggregation
        efforts, which I discussed with my bosses Carl Ferrer and Scott Spear, resulted in large
        revenue and traffic growth for Backpage. As a result, Ferrer and Spear authorized the
        expansion of the aggregation team I was supervising and authorized me to repeat the
        aggregation process (which was initially concentrated in Dallas) in other major, U.S.
        markets.


        I knew that the majority ofthe ads that I and others at Backpage were creating through the
        aggregation process were actually offering illegal prostitution services. Among other
        things, the true nature ofthe ads was obvious and we sometimes used ads containing links
   Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 6 of 13




     to The Erotic Review(a website where customers would post"reviews" oftheir encounters
     with prostitutes, including descriptions of prices charged for particular sex acts) as the
     source ofthe content for the new Backpage ads we were creating. In addition, I and other
     Backpage employees were deluged with near-constant reminders in the form of news
      articles discussing prostitution busts on Backpage, warning letters from Attorneys General,
      and other sources—of the reality of what was being offered. For a period oftime, I even
     received daily "Google alerts" that summarized the new prostitution-related stories about
     Backpage that kept appearing in the news. Nevertheless,I kept working for Backpage,and
      kept facilitating these prostitution offenses, because I was afraid of losing my job and
      because VVMH and Backpage operated in a culture of denial. I also participated in later
      efforts to expand Backpage's aggregation efforts to overseas markets, where we often did
      not even bother with taking out code words to conceal the fact that prostitution services
      were being offered.


      Over time, I also became involved (along with Ferrer, Andrew Padilla, and Joye Vaught)
      in Backpage's efforts to "moderate"the content,ofthe website's escort and adult ads. Once
      again, I knew that the majority ofthe ads being"moderated" were actually offering illegal
      prostitution services—our removal ofexplicit words and pictures did nothing to change the
      underlying nature of the services being offered. In fact, Padilla and I agreed that I and
      other Backpage sales and marketing employees use the term "models" in intra-company
      emails when referring to persons in Backpage ads who appeared to be underage. The use
      ofthis term was to avoid looking bad in a lawsuit.
       4.     On April 5, 2018, the Hon. Eileen Willett issued a search warrant (18-9126B)
authorizing law enforcement agents to search several properties owned by LACEY and LARKIN
for evidence of the crimes specified in the indictment.
       5.    On April 6, 2018, law enforcement agents executed the aforementioned search
warrant. During the resulting search, agents seized several ofthe electronic devices identified in
Attachments Al & A2.
       6.     Also on April 6, 2018, law enforcement agents arrested LARKIN at Sky Harbor
Airport in Phoenix, Arizona. During the arrest process (which occurred pursuant to an arrest
warrant), agents seized the remaining electronic devices identified in Attachments Al & A2.
       Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 7 of 13




        7.     As noted, a federal grand jury found LACEY,LARKIN,and others were involved
in a conspiracy to use the Internet to facilitate prostitution. From my involvement in this
investigation, I believe the digital devices that are the subject of this search warrant application
will likely contain evidence that LACEY and/or LARKIN violated Title 18, United States Code,
Section 371 (Conspiracy); Title 18, United States Code, Sections 1952(a)(3)(A)(Travel Act
Facilitating Prostitution); and Title 18 U.S.C. §§ 1956 and 1957, Concealment, International
Promotional, Transactional, and International Concealment Money Laundering and Conspiracy
to Commit Money Laundering).
        8.     A review of interviews and documents, including e-mail correspondence,
conducted both prior to and since issuance of the superseding indictment lead me to believe the
digital devices will contain evidence ofthe crimes discussed above. For example:
               a.      Beginning in or around 2007,to increase its user base, Backpage developed
a plan, which became known within Backpage as"aggregation" or the "Dallas plan," to create free
ads for prostitutes in an attempt to secure future advertising revenues from them. Specifically,
Backpage classified ad sales representatives would search competing websites, call the numbers
listed on the postings for erotic or adult services, offer the users free ads on Backpage, and create
the resulting ads. This plan was developed to draw users to Backpage in an attempt to increase its
ad revenue; the thought was that the recipients offree ads would eventually become paying users.
The"Dallas plan" was successful and contributed greatly to Backpage's early growth and success.
               b.      Also beginning around 2007 or 2008,Backpage paid referral fees to its own
sales staff and to users for referring new customers and ads through what were called "affiliate
programs." This was another marketing technique used to develop Backpage's user base.
Backpage was making referral payments of this sort of about $500,000 per year at one point.
               c.      Backpage also employed other business strategies that were specifically
intended to promote and facilitate prostitution. For example, for several years, Backpage had a
reciprocal link agreement with The Erotic Review ("TER"),a website that permitted customers to
post explicit "reviews" of their encounters with prostitutes, including descriptions of prices
charged for particular sex acts. Backpage paid tens of thousands of dollars to TER in return for
assistance in getting TER's customer base to start using Backpage.
                d.     In December 2014, LACEY emailed a letter, at LARKIN'S request, to
engage BDO Consulting to complete an appraisal of Backpage and related entities. BDO
     Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 8 of 13




' Consulting analyzed Backpage's operations, revenue streams, and future value in anticipation of
  the 2015 sale of Backpage from companies controlled primarily by LACEY and LARKIN to
 companies legally controlled by FERRER. BDO Consulting communicated the results of its
 analysis to LACEY and LARKIN'S company, Medalist Holdings, LLC. Even after the sale,
 LARKIN continued to exercise substantial control and oversight over Backpage and FERRER.
 LARKIN and LACEY continued to have substantially all of their income come from Backpage.
 They also continued to have company meetings regarding the monitoring and oversight of
 Backpage post-sale, which LACEY did not always attend, but was briefed, either before or after
 the meetings.
                 e.   In addition to Backpage.com and other business entities directly controlled
 by LACEY,LARKIN and FERRER,Backpage.com used partner sites such as MobilePosting.com
 or Easypost.com to allow its customers to post ads and pay for the ads in a way that kept financial
 institutions from knowing that the transaction was a purchase of a Backpage ad. Backpage
 customers would purchase and post ads on the partner sites knowing that the ad would also appear
 on Backpage. Backpage would receive the majority ofthe revenue derived from the sale ofthese
 ads, with the partner sites keeping a small percentage for its services.
                 f.      Former owners of Backpage, including LARKIN, met with FERRER prior
 to the anticipated release ofthe U.S. Senate Permanent Subcommittee on Investigations report on
 January 9,2017,to determine how Backpage would respond.
         9.   Between 2014 and 2016, several American banks closed various bank accounts
  held by Backpage and its principals due to suspicion that the accounts were being used for illegal
  purposes. As a result,Backpage went overseas and opened a web ofbank accounts across Europe,
   Asia, and Central America to launder and conceal its illegal proceeds. Further, Backpage
   regularly converted the proceeds ofits business into and out of bitcoin, routed the funds through
   the international bank accounts, and disbursed the currency to its principals, including LACEY
   and LARKIN (as compensation and profits prior to the sale and as their share ofloan payments
   received from Backpage after the sale).
          10.  Computer hardware,software, documentation,passwords and data security devices
   may be important to a criminal investigation in two distinct important respects:(1)the objects
   themselves may be instrumentalities, fruits, or evidence of crime(s), and/or(2) the objects may
   have been used to collect and store information about crimes in the form ofelectronic data. Rule
       Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 9 of 13




41 of the Federal Rules of Criminal Procedure permits the government to search and seize
computer hardware,software, documentation,passwords,and data security devices which are(1)
instrumentalities, fruits, or evidence of crime; or (2) storage devices for information about a
crime.
 V.    Additional Facts in Support ofProbable Cause - LACEY
         1.      I have reviewed income tax returns for LACEY from 2012 through 2015 and
determined that Backpage profits distributed to LACEY as an owner,together with a salary funded
by Backpage proceeds, make up the vast majority ofLACEY'S income,and that his income from
2013 through 2015 was about six times what his income bad been in 2012. For that reason,
purchases, payments, and transactions LACEY made from 2012 on constitute potential money
laundering violations.
         2.      On July 29,2016,LACEY emailed a lawyer with Becker & House,PLLC seeking
a recommendation for a lawyer with expertise in off-shore accounts. He stated he was "not
interested in any tax avoidance,I want to put some assets in place where litigious parties, including
government parties, cannot access my accounts."
              3. On or about November 7,2016,LACEY met with the Senior•Vice President, Senior
Operations Officer and Senior Vice President, Commercial Relationship Manager at Arizona Bank
& Trust. LACEY notified them that he had just been released from jail in California and inquired
about how assets get seized and how assets get protected from seizure. LACEY proceeded to tell
them that his attorney had given him advice about places around the world that were good places
to protect his assets from seizure. As he did with the lawyer with Becker & House,PLLC,LACEY
informed the bank he was not trying to avoid paying taxes, but was trying to put a percentage of
his assets offshore to protect them from government seizure.
              4. On December 29, 2016, five wire transfers of $3.3 million USD each (a total of
$16.5 million USD)were sent from LACEY-related accounts with Arizona Bank & Trust. Each
of the sending accounts contained "Michael G Lacey" and "Retained Annuity Trust" and named
John R. Becker as Trustee. John R. Becker is an attorney with Becker & House, PLLC. The
recipient account for ail five wires was a trust account held at Becker & House,PLLC,a law firm
that has represented LACEY in various matters.
   Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 10 of 13




            5. On December 30, 2016, a lawyer for Becker & House,PLLC submitted a request
to transfer the entire $16.5 million USD to an account in Budapest, Hungary. This transmission
to Hungary was completed in January 2017.
       6.    In January 2018, a deed of trust in the amount of $247,734.30 was recorded in
Maricopa County secured by a house in Phoenix and naming LACEY as the lender. Thus, it
appears that LACEY has laundered money into loans to others in addition to other transactions.
       7.     I know from my training and experience that individuals who derive proceeds from
illegal activity need to launder those proceeds in order to conceal the source ofthe funds and often
do so by purchasing assets in other names as well as maintain bank accounts, both domestically
and internationally, in the names of other individuals and entities. Additionally,I know from my
training that individuals involved in illegal activity use cryptocurrency to conceal and launder
proceeds.


VI.    Additional Facts in Support ofProbable Cause - LARKIN
        1.      I have reviewed income tax returns for LARKIN from 2012 through 2015 and
determined that Backpage profits distributed to LARKIN as an owner, together with a salary
funded by Backpage proceeds, made up the vast majority of LARKIN'S income, and that his
income from 2013 through 2015 was at least six times what his income had been in 2012. For
that reason, purchases, payments, and transactions LARKIN made from 2012 on constitute
potential money laundering investigations.
             2. I have reviewed bank records for LARKIN and observed that between 2011 and
2015, well over one hundred computer initiated transfers were conducted in accounts belonging to
LARKIN and his wife. I also know from a review ofthose records that LARKIN used an account
funded with Backpage proceeds to purchase a house in Chicago in October 2015. Additionally,
LARKIN transferred €300,000 (Euros) from an account funded with Backpage proceeds to an
account in France in November 2015. LARKIN and his wife purchased a property in Paris,France
in 2016.
             3. I further have cause to believe that LARKIN used one or more ofthe devices to be
searched in order to conduct overseas banking transactions because during his detention hearing
in federal court in April 2018, he stated (through counsel)that he would need to access his laptop
        Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 11 of 13




computer in order to transfer funds from an account in France to his attorney's trust account within
the U.S. Exhibit B(RT 4/16/18 at 10-12.)
        4.      Around June of2008, LARKIN established the "Ocotillo Family Trust dated June
2,2008"(Ocotillo Family Trust), and deeded his Paradise Valley residence purchased in 2005 to
that trust. LARKIN also holds investment and bank accounts in the name of Ocotillo Family
Trust. Funds from Backpage have been traced to bank and investment accounts in the name of
Ocotillo Family Trust.
        5.      LARKIN also established other trusts that name his children as beneficiaries,
including Oaxaca Trust UTA 3/11/2015, Chiapas Trust UTA 3/11/2015, Cuernavaca Trust UTA
3/11/2015, and Puebla Trust UTA 3/11/2015. These accounts received intermittent wires
consisting of Backpage funds throughout 2016. Accounts set up in 2017 with Arizona Bank &
Trust name LACEY as one of two authorized signers on the accounts. LACEY listed an e-mail
 address of mgl@qamer.net on the account information.



VII.    Seizure and Custody of Devices to Be Searched
             1. The devices listed in the respective Attachments Al & A2,which are devices
previously seized from LARKIN'S and LACEY'S properties pursuant to a search warrant and
devices that were on LARKIN'S person upon arrest, were transported to the FBI evidence
control room,located at 21711 N.7th Street, Phoenix, Arizona 85024, and have remained there
since that time.
VIII.   Search Methodology to be Employed
             1. The search methodology to be employed is as follows:
                1.     The devices to be searched are already in FBI's possession. It is
 anticipated that mirror copies or images ofsuch evidence will be made ifthe failure to do so
 could otherwise potentially alter the original evidence.
                        Consistent with the information provided within this affidavit, contextual
 information necessary to understand the evidence and to establish admissibility ofthe evidence
 in subsequent legal proceedings will also be sought by investigative agents.
    Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 12 of 13




                iii.    Additional techniques to be employed in analyzing the seized items will
include(1)surveying various file directories and the individual files they contain;(2)opening
files to determine their contents;(3)scanning storage areas,(4)performing key word searches
through all electronic storage areas to determine whether occurrences oflanguage contained in
such storage areas exist that are likely to appear in the evidence described in this affidavit and its
attachments, and(5)performing any other data analysis techniques That may be necessary to
locate and retrieve the evidence described in this affidavit and its attachments.


           2.          Some(but not all)ofthe materials contained with the devices to be searched
may be covered by the attorney-client privilege or otherwise protected from disclosure. The
United States has been utilizing a Filter Team throughout the course ofits investigation of
Backpage and plans to continue utilizing the Filter Team to review materials and documents that
may result from a search ofthe items described in Attachments Al & A2. (It should be noted
that the defendants in United States v. Lacey,CR 18-422-SI)L, have recently sent letters to the
prosecution and filed pleadings with the Court objecting to the use offilter teams.) The Filter
Team will review the documents for privilege or protection only and will disseminate non-
privileged and non-protected documents to the Investigative Team. The Investigative Team will
determine which documents constitute evidence of unlawful activity. Because the Filter Team
will be properly walled offfrom the Investigative Team, it may review emails and
communications between or involving attorneys, to determine ifthey properly qualify for
privilege or protections,in accordance with procedures set forth above. This will eliminate the
risk that protected information will reach the Investigative Team. The separation between the
Investigative Team from the Filter Team serves two purposes:(1)it allows the Filter Team to
review documents for privilege and protection only and insulates the Filter Team from the
substantive investigation and prosecution of Backpage and its principals and(2)it allows the
Investigative Team, which is more familiar with the details and specifics of the investigation, to
determine which documents constitute evidence of unlawful activity.
           3. Once the Filter Team has identified any potential privileged or protected material,
and before the Filter Team submits any materials to the Court in camera and moves for their
      Case 2:18-cr-00422-SMB Document 786-5 Filed 10/18/19 Page 13 of 13




disclosure to the Investigative Team,the Filter Team will confer with counsel for LACEY and/or
LARKIN,as appropriate, and counsel will have the ability to file objections with the Court.
           4. A similar procedure for the Filter Team was approved by Magistrate Judge Willett
in October 2016 in 16-mb-305-MHB. Exhibit C.
           5. Finally, because investigators cannot anticipate all potential defenses to the
offenses in this affidavit, and as such, cannot anticipate the significance ofthe evidence to be
obtained pursuant to this warrant,it is requested that all seized evidence be retained by law
enforcement until the conclusion of legal proceedings or until other order ofthe court.
IX.    Conclusion

       Based on the facts and circumstances stated above, there is probable cause to believe that

items ofevidence derived from illicit activity is located in the aforementioned electronic devices.




                                                      Robins
                                              Special Agent-CIS, IRS-CI



Subscribed to and sworn to me
this bray of August,2018



Honorable John Z. Boyle
United States Magistrate Judge
